Niemeyer, J., dissents. By the complaint the international and local unions and seven individuals are made parties defendant. It appears from the allegations of the complaint that all are necessary or proper parties. The notice of application for a temporary injunction was addressed to all the defendants. The affidavit of service states that service was had by delivering three copies of the notice,and complaint “to the defendants at the office of Local 1150 . . . .” The order for a temporary injunction recites ‘ ‘ that due notice of the filing of said complaint and of the presentation of said motion for injunction has been given to the defendants.” Nowhere in the record before the trial court is a proper attack made on the affidavit of service or the finding of the trial court as to the service of the notice and complaint. There is a statement of counsel for defendants that the unions had not been served and that two of the persons named defendants are nonresidents, but no attempt was made to prove these statements. On the final hearing, three weeks later, Lundgren, on cross-examination by his counsel when called by plaintiff as an adverse witness, testified that Fitzgerald’s office was in New York and that, as far as he knew, Fitzgerald had not been in or around Chicago, and that DeMaio is out of town. This testimony is insufficient to overcome the affidavit of service and the finding of the trial court. If it were sufficient for that purpose it could not relate back and vitiate the action of the court taken three weeks before. As early as 1852 in Hitt v. Allen, 13 Ill. 592, our courts have held that “only those defendants between whom and the plaintiff a cause is pending wherein a trial is to be had, ’ ’ should be included in determining whether or not the requisite number had joined in or consented to an application for a change of venue. Parties in default and not brought within the jurisdiction of the court by process or voluntary appearance are excluded as parties defendant. However, par. 3, ch. 69, Ill. Rev. Stat. 1947 [Jones Ill. Stats. Ann. 109.351], requires notice to defendants, or such of them as can conveniently be served before granting a temporary injunction, unless it appears by the complaint or affidavit that the plaintiff will be unduly prejudiced if the injunction is not issued without notice. Under this provision service of notice is as effective as service of summons in giving the court jurisdiction of defendants for the purpose of determining the only triable issue then before the court: that is, the granting of the temporary injunction. By the service of the notice the court acquired jurisdiction of all the defendants, and the requisite three-fourths had not made or consented to the application for the change of venue. The position of the majority of the court that in making application for. the change of venue the individual defendants were also making application on behalf of the two unions, is directly contradictory of the record. The application was made by them individually, without mention of th'e union. As heretofore stated, on presenting the petition counsel for defendants took the position the unions were" not before the court. "When the court suggested that he be given time to file a petition signed by the requisite number, counsel for plaintiff stated that he could not file a better petition later. As appears by stipulation, as late as January 19, 1948, when the unions entered a' special appearance in the ease, they were Asserting want of jurisdiction over them. The petition for change of venue not having been made by the requisite number of the defendants, it was properly denied. The second petition for change of venue is not before us. The third petition was presented too late. On Friday, November 21, 1947, the rule to show cause on which defendants were ordered committed to the county jail was entered. On the next day, November 22, the third application for change of venue was signed and sworn to by the requisite number of respondents to the rule to show cause. The hearing on the ruling to show cause was commenced Monday morning, November 24, at the hour fixed in the order of November'21. Counsel for defendants was late, as he had been late on several prior hearings in the cause. The court refused to delay the proceedings and, after a witness had testified to facts implicating the three defendants appealing, in violation of the injunction, the attorney for the defendants appeared, served notice on counsel for plaintiffs in the court room and presented his petition for change of venue. Our courts have repeatedly held that a petition for change of venue must be presented at the earliest practical moment, and cannot be presented after the hearing has been commenced. Commissioners of Drainage Dist. No. 1 v. Goembel, 383 Ill. 323, 328. The present case is readily distinguished from St. George v. One LaSalle Co., 333 Ill. App. 646 (abst.). In that case there was a question as to whether the court had not started the proceedings before the time set for the hearing. This case is more nearly analogous to Ostro, Inc. v. Bogdston Bros., Inc., 323 Ill. App. 137, where the attorneys left the court room after denial of a motion for continuance and returned 40 minutes later, after the trial had started, with a petition for change of venue, and the Third Division of this court held that it was presented too late. As the attorney for defendants had been late on prior occasions and had failed to notify the court in advance of his inability to appear at the time set for the hearing, and failed to give notice of his intention to present the application for change of venue which had been" executed on the week day preceding the hearing, it ca*nnot be said that the trial court abused his discretion in proceeding with the hearing in the absence of defendants’ counsel and in denying the petition for ' change of venue presented after the hearing had commenced. The allegations of the complaint warrant the issuance of the injunction. The evidence on the rule to show cause supports the judgment of the trial court. The orders appealed from should be affirmed.